internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom p si 7-plr-118682-99 date date number release date re legend decedent spouse estate son daughter will bank personal_representatives firm tax practitioner state date date date date dear this responds to a letter dated date submitted on behalf of personal_representatives of estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to trust c-1 created under will decedent died testate on date survived by spouse son and daughter will named spouse and bank as co-personal representatives personal_representatives of estate pursuant to paragraph iii and iv of will decedent’s tangible_personal_property and his interest in jointly owned residential and other_property passed directly to spouse pursuant to paragraph v of will the remaining estate was divided into two separate shares designated the marital share and trust b_trust b was to receive property equal to decedent’s available unified_credit the marital share was to receive the balance of estate because decedent used his entire unified_credit amount during life all property passed to the marital share and no portion passed to trust b pursuant to paragraph v a of will the marital share was further divided into two shares trust c-1 and trust c trust c-1 was to be funded with an amount equal to decedent’s unused generation-skipping_transfer gst_exemption for the purpose of providing a separate share for which a reverse_qtip_election could be made trust c was to be funded with the balance of the marital share because decedent did not allocate any portion of his gst_exemption to lifetime transfers the full amount of decedent’s dollar_figure million exemption remained at decedent’s death pursuant to will personal_representatives funded trust c-1 with property valued at dollar_figure million prior to the due_date of form_706 united_states estate and generation-skipping_transfer_tax return for estate personal_representatives funded trust c with the balance of the marital share during her life spouse will receive all of the net_income from trust c-1 and trust c in installments which are to be no less frequent than quarterly upon spouse’s death any accrued and undistributed_income of trust c-1 and trust c is to be paid to spouse’s personal representative or administrator for distribution in accordance spouse’s will additionally the entire remaining principal of trust c-1 and trust c is to be distributed in accordance with spouse’s exercise of a general_power_of_appointment if spouse does not exercise the power_of_appointment the remaining principal of trust c-1 is to be added to and become part of trust d and the remaining principal of trust c is to be added to and become part of trust b_trust b is to be divided into equal shares each of which is to be treated as a separate trust for the benefit of decedent’s children and administered and distributed in accordance with paragraph v of will trust d is to be divided into equal separate shares for the benefit of decedent’s grandchildren and administered and distributed in accordance with paragraph vii of will following decedent’s death personal_representatives hired firm to prepare all necessary tax returns required to be filed by estate and to make all necessary elections under the code to carry out the intentions of decedent tax practitioner a partner in firm with extensive experience in estate_tax planning and reporting was responsible for the preparation of all tax returns and elections for estate_tax practitioner was involved in the drafting of will and assisted decedent with various estate_tax planning matters as a result tax practitioner was very familiar with the terms of will and knew that the reverse_qtip_election needed to be made for trust c-1 to permit the allocation of decedent’s remaining gst_exemption to that trust personal_representatives timely filed the form_706 for estate as prepared and signed by tax practitioner on date the form_706 claimed a marital_deduction and made a qtip_election under sec_2056 by making an entry on schedule m for all the property included in the marital share however the form_706 as filed did not indicate an intent to divide the marital share into two separate trusts and failed to include the required schedule r to make a reverse_qtip_election for trust c-1 the internal_revenue_service accepted the estate’s form_706 as filed and an estate_tax closing letter was issued on date while assisting spouse with certain tax planning matters in tax practitioner discovered that the schedule r necessary to have made a reverse_qtip_election had not been completed and attached to the form_706 that had been filed for estate the failure to complete and attach a schedule r was the result of an oversight by tax practitioner and firm upon discovering the oversight tax practitioner immediately brought the issue to the attention of the personal_representatives and took action to request relief under sec_301_9100-3 in this request for a ruling the personal_representatives request an extension of time under sec_301_9100-3 to make a reverse_qtip_election with respect to trust c-1 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property qtip the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property i that passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on a return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 with respect to the transfer of such property to the decedent is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generating-skipping transfer gst sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust- a if all interests in the trust are held by skip persons or b if- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor sec_2631 provides any allocation under sec_2631 once made is irrevocable section sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed section sec_2632 provides that any portion of an individual’s gst_exemption not allocated within the time prescribed in sec_2632 shall be deemed to be allocated a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death under sec_2632 the allocation under paragraph c is made among the properties described in subparagraph a thereof and the trusts described in subparagraph b thereof as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust in addition no automatic allocation of gst_exemption is made to a_trust if during the nine month period ending immediately after the death of the transferor no gst has occurred with respect to the trust and at the end of such period no future gst can occur with respect to the trust sec_2652 provides in part that the transferor_of_property subject_to the federal estate_tax is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse would be the transferor of the property for gst purposes however sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transfers are treated as separate trusts for purposes of chapter sec_301_9100-1 provides that the commissioner in an exercise of discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this ruling for making an election under sec_2652 with respect to trust c-1 in the present case upon the death of decedent no property passed to trust b because decedent used his entire unified_credit amount during life instead all property passed to the marital share and a qtip_election for this amount was made by listing the property on schedule m of form_706 therefore under sec_26 d no automatic allocation of gst_exemption has occurred under will additional assets may be added to trust b from trust c at the death of spouse however these assets will be attributable to spouse as transferor and as provided by sec_26_2654-1 will be treated as held in a separate and distinct trust for gst purposes in the case of property subject_to a qtip_election that is subsequently includable in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse would be the transferor of the property for gst purposes as provided in sec_2652 however if the reverse_qtip_election is made with respect to trust c-1 the decedent will be treated as the transferor of trust c-1 from which a taxable_distribution or a taxable_termination might occur at or after decedent’s death the allocation rules of sec_2632 will then apply to trust c-1 based solely on the information submitted and the representations made and provided that a reverse_qtip_election under sec_2652 is made within the time period granted by this ruling we conclude that under sec_2632 the decedent’s remaining gst_exemption will be allocated to trust c-1 so that it will have an inclusion_ratio of zero except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
